DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-24 in the reply filed on 07/07/2022 is acknowledged. Claims 25-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.

Claim Interpretation
Claim 1 recites “a feature” or “a glass feature”, and Claim 12 recites “a glass-based feature” or “a transparent glass surface feature”; the Examiner interprets “feature” in its broadest reasonable interpretation.
Claim 2/3 and 16/17 recites the limitation “transition metal ion”. The Examiner interprets “transitional metal ion” to “include arsenic (Ar), antimony (Sb), tin (Sn), cerium (Ce), lead (Pb), titanium (Ti), copper (Cu), etc.” as defined by [0027] of the pre-grant publication.
Claim 3 recites the limitation “essentially free”. The Examiner interprets “essentially free” to be “<0.1 wt. %” as defined by [0027] of the pre-grant publication.
Claim 6 recites the limitation “proximate the laser beam” as defined by proximate laser beam 402 in Fig. 1 and [0029] of the pre-grant publication. The Examiner interprets that the proximate laser beam irradiates the surface of the glass-based substrate at which the glass feature grows.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “borosilicate glass” which should be “a borosilicate glass”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 11-13, 15, 20-21, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson et al (US-20110100058-A).
Regarding claim 1 and 12, Dickinson teaches of a method of forming a feature on a glass-based article (abstract), the method comprising arranging/positioning a transparent glass substrate relative to a laser [0028], directing/irradiating a surface of the transparent glass-based substrate [0031] with a laser beam comprising a light wavelength ranging from 250 nm to 3000 nm [0027] in an amount sufficient to heat and grow a transparent glass surface feature from the transparent glass-based substrate [0031].

Regarding claim 9 and 15, Dickinson further teaches that different glass compositions can produce the feature such as soda-lime, borosilicate, aluminosilicate glasses [0030].

Regarding claim 6 and 13, Dickinson further teaches irradiated the glass substrate surface to grow the feature [0031].

Regarding claim 7/11 and 20/23, Dickinson further teaches of enabling the laser beam to move relative to the glass substrate surface [0028-29] to create bumps, ridges, and similar raised features [0024].

Regarding claim 8 and 21, Dickinson further teaches irradiating the glass in segments of team or pulsed energy [0031], reading on “terminating contact of the laser beam and the transparent glass-based substrate”.

Regarding claim 24, Dickinson further teaches that the glass surface feature has a height of about 70 to about 200 micrometers (Table 1) [0041]. MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-4, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al (US-20110100058-A) as applied to claim 1 and 15 above,  and further in view of Kuroda et al (JP-H09194229-A, English translation provided by Espacenet).
Regarding claim 2/4 and 16/18, Dickinson teaches that the glass composition determines the size of the feature or efficiency of the laser-irradiation [0003]. In related laser-texturing glass art, Kuroda teaches of laser-texturing a glass substrate comprising a transition metal ion concentration and iron ion concentration [0043] in a range of 0.2-2 wt.% [0045]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a glass composition with transition metal ion or iron ion concentration that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 3 and 17, Dickinson teaches that the glass composition determines the size of the feature or efficiency of the laser-irradiation [0003]. In related laser-texturing glass art, Kuroda teaches of an embodiment in which the glass contains less than 0.2% wt% of transition metal ion concentrations [00089] with an acceptable absorption coefficient to achieve the laser-texturing [0046]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a transition metal ion concentration that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al (US-20110100058-A) as applied to claim 1 and 15 above,  and further in view of Muehlke et al (US-20160280594-A1).
Regarding claim 5 and 19, Dickinson teaches that the glass absorbs the energy of the laser [0031]; Dickinson does not expressly teach the substrate absorbing the light of the laser beam. In related laser irradiation of glass to produce raised feature art, Muehlke teaches that the glass absorbs the laser in the wavelength range of 500 to 2700 nm [0090] and particularly more absorption above 2700 nm (Fig. 3). [The Examiner would like to note that a skilled artisan would understand that the transmittance vs wavelength plot in Fig. 3 of Muehlke illustrates the percentage of transmittance from 0.0-1.0 and absorption can be approximated as 1-transmittance.] It can be seen in Fig. 3 that in the wavelength from about 2500 nm to about 3000 nm as specified in claim 1/12, that transmittance is approximately 0.4 in that region, or about 60% absorption. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have the glass-based substrate absorb the laser beam that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al (US-20110100058-A) as applied to claim 1 and 15 above,  and further in view of Plotnichenko et al (“Hydroxyl Groups in Hugh-Purity Silica Glass”, 2000).
Regarding claim 10 and 14, Dickinson teaches that the glass composition determines the size of the feature or efficiency of the laser-irradiation [0003]. In related mid-IR absorption in silica glass art, Plotnichenko measures the absorption of silica glass with hydroxyl (-OH) concentration ranging from 10-1 to 103 ppm with peak absorption at 3672 cm-1 frequency (converted to wavelength: 2723 nm) (p. 6/409 ¶ “For various commercial silica glasses…”). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have chosen a suitable glass substrate composition of hydroxyl concentration that corresponds to the claimed range for the specified laser wavelength. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al (US-20110100058-A) as applied to claim 12 above,  and further in view of Grzybowski et al (US-20120247063-A1).
Regarding claim 22, Dickinson teaches that the irradiated glass feature is formed by local expansion [0030], suitable for glasses such as soda-lime and aluminosilicate glasses. In related mid-infrared laser [0046] to form glass bump art, Grzybowski teaches of using a laser to swell soda-lime and aluminosilicate glass  at about 9x10-6 °C-1. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have chosen a suitable glass substrate composition with coefficient of thermal expansion that corresponds to the claimed range for the specified laser wavelength. In re Malagari, 184 USPQ 549 (CCPA 1974).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO-2015164241-A1 teaches of high thermal expansion glass to be laser welded
US-4769310-A, US-20110039072-A, US-20100206006-A1, US-20100183846-A1, US-20100107525-A1, US-20090130388-A1, US-20070201797-A1 teaches of using a laser to grow bumps or ridges on a glass substrate
US-20070004579-A1, US-6548176-B1, US-20010011465-A1 teaches of hydroxyl concentration in glass affecting absorption/transmittance properties of the glass
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741